                                                                                         OCT 20 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               DANVILLE DIVISION

HOPKINS, L.L.C.                              )
                                             )
               Plaintiff,                    )        Civil Action No. 4:20cv00037
                                             )
v.                                           )        MEMORANDUM OPINION
                                             )
MACHINERY INSTALLATION,                      )        By: Hon. Thomas T. Cullen
COMPANY, INC., and BUTCH                     )            United States District Judge
WILSON,                                      )
                                             )
               Defendants.                   )


       Before the court is Defendants’ motion to transfer venue based on a forum-selection

clause in a contract to purchase a commercial saw. Plaintiff opposes the motion, arguing that

the forum-selection clause is invalid, that the Middle District of North Carolina would not

have personal jurisdiction over it, and that the Section 1404(a) factors weigh against a transfer.

(See ECF No. 17 at 4–14.) Because the court determines that the forum-selection clause is

valid and controlling, Defendants’ motion will be granted, and this action will be transferred

to the Middle District of North Carolina.

                                                 I.

       In 2016, Plaintiff Hopkins, LLC (“Hopkins”), a Virginia limited liability corporation,

contracted with Defendant Machinery Installation Company, Inc. (“MICI”), a North Carolina

corporation, to purchase a horizontal band saw. The purchase agreement was memorialized

in a written contract, the alleged breach of which forms the basis for this suit. The contract

for the sale of the band saw was based on a ten-page proposal assembled by MICI. The last




      Case 1:20-cv-00958-CCE-JEP Document 21 Filed 10/20/20 Page 1 of 6
two pages of the proposal contain “conditions of sale,” the twentieth of which—located on

page 10—is a forum-selection clause providing that all federal litigation arising from the

contract must be filed in the Middle District of North Carolina. (See ECF No. 13-1 at 15.) On

August 10, 2016, MICI conveyed the proposal to Hopkins, but Hopkins claims that the

proposal it received contained only nine pages, specifically not including a forum-selection

clause. (See ECF No. 17 ¶¶ 5–6.) Hopkins responded to MICI 15 days later with a signed copy

of the first nine pages of the proposal, including handwritten edits to the shipping terms. (See

ECF No. 18-1 ¶ 3.) Upon receipt of this copy, MICI observed that Hopkins had not returned

or signed the tenth page of the proposal. (See ECF No. 18-1 ¶ 4.) MICI conveyed the tenth

page to Hopkins, and Jerry Hopkins, a manager of Hopkins, LLC,1 signed it. (See ECF Nos.

13-1 ¶ 15; 17-1 ¶ 3; 18-1 ¶ 5.) Mr. Hopkins acknowledges that he was presented with and

signed the tenth page, but alleges that MICI did not tell him that page was part of the contract.

(See ECF No. 17-1 ¶ 3.) Hopkins subsequently brought suit in Virginia state court alleging

fraud, violations of the UCC, and breach of contract. (See ECF No. 1-1.) Defendants removed

the case to federal court and now move, under 28 U.S.C. § 1404(a), to transfer the case to the

Middle District of North Carolina.

                                                    II.

        Section 1404(a) allows a court to transfer a case “[f]or the convenience of parties and

witnesses [or] in the interest of justice.” 28 U.S.C. § 1404(a). In a motion to transfer under

Section 1404(a), valid forum-selection clauses have “controlling weight in all but the most



1Hopkins, LLC is a “Virginia limited liability company, licensed and in good standing. Hopkins is a closely-
held, family-owned and operated business located in Patrick County.” (Compl. ¶ 1, ECF No. 1-1.)
                                                   -2-


       Case 1:20-cv-00958-CCE-JEP Document 21 Filed 10/20/20 Page 2 of 6
exceptional cases.” Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 60

(2013).

                                                        III.

           This is not an exceptional case that justifies ignoring a valid forum-selection clause.

Recognizing this, Hopkins argues that the forum-selection clause is invalid because it was

fraudulently included in the contract. In order to demonstrate that the forum-selection clause

should be set aside, Hopkins must make a “strong showing” that the clause is invalid for fraud.

M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972). In both Virginia and North Carolina

(the parties dispute2 which state’s law controls), fraud requires knowing misrepresentation of

a material fact and justifiable reliance on that misrepresentation. See Jared & Donna Murayama

1997 Tr. v. NISC Holdings, LLC, 727 S.E.2d 80, 86 (Va. 2012); Rowan Cty. Bd. of Educ. v. U.S.

Gypsum Co., 418 S.E.2d 648, 658–59 (N.C. 1992).

           Hopkins argues, in essence, that MICI presented it with the first nine pages of the

contract, obtained an acceptance, and then presented the tenth page at a later time while lying

about its nature in order to fraudulently procure a North Carolina forum-selection clause. (See

ECF No. 17, pgs. 5–6.) It provides two pieces of factual evidence to support this argument.

First, Hopkins points to a handwritten note on the final paper version of the contract that

reads, “need ‘condition sheet’ signed,”3 and then, in a different pen, the word “attached.” (See

ECF No. 17-1 ¶ 3.) Second, Hopkins’s manager, Jerry Hopkins, who signed the contract on


2 Ordinarily the court’s first order of business would be to determine which law applies to this dispute. Because

both Virginia and North Carolina law require the same showing for Hopkins to defeat the provisions of the
contract it signed, however, no such analysis is necessary. Regardless of which law is applied, Hopkins has failed
to justify voiding the forum-selection clause.

3   Pages 9 and 10 of the contract are labeled “conditions of sale.”
                                                        -3-


          Case 1:20-cv-00958-CCE-JEP Document 21 Filed 10/20/20 Page 3 of 6
its behalf, stated that he recalls being presented with page 10 separately from the rest of the

contract and being told it had to do with a “warranty for the machine,” but does not recall

being told it was part of the contract for purchase of the band saw.4 (See id.)

        None of this evidence indicates that the forum-selection clause on page 10 was

fraudulently inserted into the contract. Jerry Hopkins’s testimony does not indicate fraud

because page 10 does deal with warranties for the machine and because the page is self-evidently

part of the contract. For one thing, the contract is paginated, and page 10 is emblazoned with

a “10” in the upper-right hand corner. (See ECF No. 13-1 ¶ 15.) For another, the first

paragraph on page 10 is numbered “11” and contains information that is clearly part of a larger

contract. (See id.) The self-evident nature of the document means that, even if Hopkins could

prove that MICI’s agent lied about the contents of the document, Hopkins could not make

out fraud because “there c[an] be no reasonable reliance on . . . oral statements in the face of

plainly contradictory contractual language.” Foremost Guar. Corp. v. Meritor Sav. Bank, 910 F.2d

118, 126 (4th Cir. 1990). Likewise, the handwritten note on the first page does not indicate

fraud because it is consistent with all parties’ account of the facts. It is undisputed that Mr.

Hopkins was not initially presented with the full conditions of purchase; MICI provided them


4 Mr. Hopkins also argues that he “never knew” the contract contained a forum-selection clause and “never
intended” to agree to such a clause. (See ECF No.17-1 ¶ 5.) Nevertheless, Mr. Hopkins signed page 10, the page
that contained the forum-selection clause approximately one inch above his signature. A party is presumed to
have read a contract he signs. First Nat’l Exch. Bank of Va. v. Johnson, 355 S.E.2d 326, 329–30 (Va. 1987) (citing
Metro Realty v. Woolard, 286 S.E.2d 197, 200 (Va. 1982)) (“In the absence of fraud, duress, or mutual mistake, as
here, an individual having the capacity to understand a written document who signs it after reading it, or who
signs it without reading it, is bound by the signature.”); Davis v. Davis, 124 S.E.2d 130, 133 (N.C. 1962) (“The
law imposes on everyone a duty to act with reasonable prudence for his own safety. So one who contracts with
another cannot ignore the contract merely because he becomes dissatisfied upon learning of the obligation
assumed when, without excuse, he made no effort to ascertain the terms of the contract at the time he executed
it. One who signs a written contract without reading it, when he can do so understandingly, is bound thereby
unless the failure to read is justified by some special circumstance.”). It is no defense to a valid contract to say,
“I didn’t read it before I signed it,” or “I didn’t mean to agree to that part.”
                                                       -4-


        Case 1:20-cv-00958-CCE-JEP Document 21 Filed 10/20/20 Page 4 of 6
at a later date. MICI, therefore, noted on the contract that it needed a signed copy of page 10

and then, after obtaining Mr. Hopkins’s signature, noted that the executed page was attached.

       These facts do not show any of the elements of fraud. There is no evidence of a

misstatement of material facts and, even if there were, Hopkins cannot show justifiable

reliance on that statement. See State Farm Mut. Auto. Ins. Co. v. Remley, 618 S.E.2d 316, 321 (Va.

2005) (quoting Prospect Dev. Co. v. Bershader, 515 S.E.2d 291, 297 (Va. 1999)) (applying Virginia

law); Terry v. Terry, 273 S.E.2d 674, 677 (N.C. 1981) (quoting Ragsdale v. Kennedy, 209 S.E.2d

494, 500 (N.C. 1974)) (applying North Carolina law). From the evidence before the court, it

appears that Hopkins was presented with the full terms of the contract—all 10 pages—and

voluntarily agreed to those terms, albeit not all at once. Nothing presented by Hopkins negates

the fact that the record contains a signed copy of page 10, a document that is self-evidently

part of the conditions of sale for the band saw. Without further evidence, Hopkins has not

made a strong showing that the forum-selection clause was fraudulently procured.

       Hopkins presents two additional arguments; neither is persuasive. First, it argues that

the case cannot be transferred to the Middle District of North Carolina because that court has

no personal jurisdiction over Hopkins, who is the defendant with respect to MICI’s

counterclaim. But section 1404(a) allows the court to transfer the case to “any other district

or division where it might have been brought or to any district or division to which all parties

have consented.” 28 U.S.C. § 1404(a). Transfer is permissible here under either rationale.

Hopkins consented to the Middle District of North Carolina by signing the forum-selection

clause, “effectively exercis[ing] its ‘venue privilege’” before the dispute arose. Atl. Marine, 571

U.S. at 63. It is also proper because the action could have been brought in the Middle District


                                               -5-


      Case 1:20-cv-00958-CCE-JEP Document 21 Filed 10/20/20 Page 5 of 6
of North Carolina as MICI is incorporated in North Carolina. See Daimler AG v. Bauman, 571

U.S. 117, 137 (2014).

       Second, Hopkins argues that the Section 1404(a) factors counsel against transfer. Those

factors are largely irrelevant where, as here, the parties have agreed to a forum-selection clause.

See Atl. Marine, 571 U.S. at 60. Because the court has determined that the forum-selection

clause is valid, it will be given “controlling weight.” Id.

                                                IV.

       For these reasons, Defendant MICI’s motion to transfer venue will be granted. An

appropriate Order will be entered.

       ENTERED this 20th day of October, 2020.




                                                         /s/ Thomas T. Cullen
                                                      _______________________________
                                                      HON. THOMAS T. CULLEN
                                                      UNITED STATES DISTRICT JUDGE




                                                -6-


       Case 1:20-cv-00958-CCE-JEP Document 21 Filed 10/20/20 Page 6 of 6
